 Case 1:18-cv-00851-RGA Document 57 Filed 08/13/20 Page 1 of 7 PageID #: 313


                    IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF DELAWARE

VERNON ERNEST DORIAN CEPHAS, :
                             :
           Plaintiff,        :
                             :
        v.                   : Civil Action No. 18-851-RGA
                             :
DEPUTY WARDEN SCARBOROUGH, :
et al.,                      :
                             :
           Defendants.       :


Vernon Ernest Dorian Cephas, James T. Vaughn Correctional Center, Smyrna,
Delaware. Pro Se Plaintiff.

Stuart B. Drowos, Deputy Attorney General, Delaware Department of Justice,
Wilmington, Delaware. Counsel for Defendant Deputy Warden Scarborough,

Dana Spring Monzo, Esquire, and Emily Kara Silverstein, Esquire, White & Williams,
Wilmington, Delaware. Counsel for Defendant Amy Malkin.



                             MEMORANDUM OPINION




August 13, 2020
Wilmington, Delaware
    Case 1:18-cv-00851-RGA Document 57 Filed 08/13/20 Page 2 of 7 PageID #: 314




/s/ Richard G. Andrews
ANDREWS, U.S. District Judge:

        Plaintiff Vernon Ernest Dorian Cephas, an inmate at the James T. Vaughn

Correctional Center in Smyrna, Delaware, filed this action pursuant to 42 U.S.C.

§ 1983.1 (D.I. 3). He appears pro se and has been granted leave to proceed in forma

pauperis. (D.I. 7). Before the Court is Defendant Amy Malkin’s motion to dismiss. (D.I.

37). Briefing is complete. (D.I. 38, 44, 45).

I.      BACKGROUND

        The operative pleading consists of Docket Items 3, 9, 10 (sealed medical

records), and 19. Count two raises retaliation claims against Deputy Warden

Scarborough and Registered Nurse Amy Malkin. All other claims and Defendants

having been dismissed.

        Count two alleges that Plaintiff ran out of medication on February 14, 2017, and

submitted a sick call request late that afternoon. (D.I. 3 at 10). The next morning,

Malkin had Plaintiff taken to medical for triage, and she addressed the sick call request

as an emergency. (Id.) When Plaintiff arrived, he explained to Malkin that it was not an

emergency. (Id.). Malkin was “upset” and put Plaintiff out of triage. (Id. at 11). Plaintiff

submitted a grievance over the matter. (Id.). Plaintiff alleges that after he submitted the

grievance, he received inadequate medical care and was without medication for

months. (Id.). Plaintiff also submitted grievances on February 21, 2017, April 11, 2017,



1
  When bringing a § 1983 claim, a plaintiff must allege that some person has deprived
him of a federal right, and the person who caused the deprivation acted under color of
state law. West v. Atkins, 487 U.S. 42, 48 (1988).
                                             1
 Case 1:18-cv-00851-RGA Document 57 Filed 08/13/20 Page 3 of 7 PageID #: 315




and September 27, 2017. (Id. at 11, 12). On an unnamed date, Plaintiff was eventually

seen “by sick call.” (Id. at 11).

       On October 6, 2017, Plaintiff awakened with extreme chest pains and asked the

building sergeant to call medical. (Id. at 13). He was taken to medical and triage

began. (Id.). Malkin was in the medical office with Nurse Bohanan and, when Malkin

saw Plaintiff, she commented that Plaintiff was “just complaining to get his K.O.P.’s”

(i.e., keep on person medications) and asked if he remembered doing this before and

walked back to the office. (Id. at 13-14). Malkin took Plaintiff’s blood pressure, told the

other nurse to perform an EKG, and scheduled a chest x-ray. (Id. at 14). Bohanan,

who had been with Malkin in the medical office just moments before, confronted Plaintiff

and asked if Plaintiff was at medical to get KOP’s, to which Plaintiff replied that he

wasn’t and that he knew the process to get refills. (Id. at 15). Bohanan asked an officer

who was present if he was required to tell Plaintiff that he was writing him up. (Id.).

       Plaintiff returned to his unit and filed a grievance, and “never got the write-up

from Bohanan.” (Id.). The Medical Department received Plaintiff’s grievance on

October 11, 2017. (Id.). A few days later, on October 15, 2017, Plaintiff was told to

report to the Lieutenant’s Office and was formally notified that he had been issued a

disciplinary report. (Id.). The report stated that Plaintiff lied about having chest pains

and gave a false alarm on October 6, 2017. (Id. at 15-16). The disciplinary report

referred to Plaintiff’s February 15, 2017 medical visit when Malkin accused Plaintiff of

seeing medical on an emergency basis to receive K.O.P.’s (Id. at 16). Plaintiff alleges

that the disciplinary report was not logged until after Plaintiff’s grievance was received

                                              2
 Case 1:18-cv-00851-RGA Document 57 Filed 08/13/20 Page 4 of 7 PageID #: 316




by medical. (Id. at 16). He alleges that Malkin and another medical provider conspired

to file the false disciplinary report against him and punish him for the medical grievances

he submitted against them. (Id. at 15, 17).

II.    LEGAL STANDARDS

       Because Plaintiff proceeds pro se, his pleading is liberally construed and his

complaint, “however inartfully pleaded, must be held to less stringent standards than

formal pleadings drafted by lawyers.” See Erickson v. Pardus, 551 U.S. 89, 94 (2007).

       Federal Rule of Civil Procedure 12(b)(6) permits a party to move to dismiss a

complaint for failure to state a claim upon which relief can be granted. Fed. R. Civ. P.

12(b)(6).

       When reviewing a motion to dismiss pursuant to Rule 12(b)(6), the Court must

accept the factual allegations as true. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555-56

(2007). Rule 8(a) requires “a short and plain statement of the claim showing that the

pleader is entitled to relief.” Id. at 545. Factual allegations do not have to be detailed,

but must provide more than labels, conclusions, or a “formulaic recitation” of the claim

elements. Id. (“Factual allegations must be enough to raise a right to relief above the

speculative level on the assumption that all the allegations in the complaint are true.”).

       Moreover, there must be enough factual matter to state a facially plausible claim

to relief. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The facial plausibility standard is

satisfied when the complaint’s factual content “allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. (“Where a

complaint pleads facts that are merely consistent with a defendant’s liability, it stops

                                              3
 Case 1:18-cv-00851-RGA Document 57 Filed 08/13/20 Page 5 of 7 PageID #: 317




short of the line between possibility and plausibility of entitlement to relief.” (internal

quotation marks omitted)).

III.   DISCUSSION

       Malkin moves for dismissal on the grounds that the operative pleading:

(1) contains no allegations relating to the denial of medical care; (2) does not allege

what role Malkin played with regard to the disciplinary report Plaintiff received; and

(3) does not state a claim for retaliation.

       The fact as alleged are set forth above. In brief, Plaintiff alleges that Malkin

conspired with another medical provider to serve him with a disciplinary report, all in

retaliation for Plaintiff’s having submitted grievances complaining of actions that took

place in the medical department.

       The legal standard when ruling on Rule 12(b)(6) motions is identical to the

standard used when screening a complaint pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).

See Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999). I mention this because

I previously reviewed Plaintiff’s allegations and found that he stated what appear to be

cognizable and non-frivolous retaliation claims against Malkin. (See D.I. 11 at 13-14). In

other words, I applied the standard when I screened the complaint. Nothing has

changed since the Court’s ruling.

       “Retaliation for the exercise of constitutionally protected rights is itself a violation

of rights secured by the Constitution actionable under § 1983.” White v. Napoleon, 897

F.2d 103, 111-12 (3d Cir. 1990). Proof of a retaliation claim requires that a plaintiff

demonstrate: (1) he engaged in protected activity; (2) he was subjected to adverse

                                               4
 Case 1:18-cv-00851-RGA Document 57 Filed 08/13/20 Page 6 of 7 PageID #: 318




actions by a state actor; and (3) the protected activity was a substantial motivating

factor in the state actor’s decision to take adverse action. Carter v. McGrady, 292 F.3d

152, 158 (3d Cir. 2002); see also Allah v. Seiverling, 229 F.3d 220 (3d Cir. 2000) (a

factfinder could conclude that retaliatory placement in administrative confinement would

“deter a person of ordinary firmness from exercising his First Amendment rights”

(citations omitted)).

       The causation element requires a plaintiff to prove either: (1) an unusually

suggestive temporal proximity between the protected activity and the allegedly

retaliatory action, or (2) a pattern of antagonism coupled with timing to establish a

causal link. See Lauren W. ex rel. Jean W. v. DeFlaminis, 480 F.3d 259, 267 (3d Cir.

2007); Krouse v. American Sterilizer Co., 126 F.3d 494, 503-04 (3d Cir. 1997). “[O]nce

a prisoner demonstrates that his exercise of a constitutional right was a substantial or

motivating factor in the challenged decision, the prison officials may still prevail by

proving that they would have made the same decision absent the protected conduct for

reasons reasonably related to a legitimate penological interest.” Rauser v. Horn, 241

F.3d 330, 334 (3d Cir. 2001). When analyzing a retaliation claim, courts consider that

the task of prison administrators and staff is difficult, and that the decisions of prison

officials require deference, particularly where prison security is concerned. Rauser, 241

F.3d at 334.

       The Court has revisited Plaintiff’s allegations as directed towards Malkin,

carefully reviewed them, and liberally construed them as it must, and finds that Plaintiff

adequately raises a retaliation claim as discussed in detail in the Court’s earlier

                                              5
 Case 1:18-cv-00851-RGA Document 57 Filed 08/13/20 Page 7 of 7 PageID #: 319




memorandum opinion. (See D.I. 21). The Complaint’s allegations offer more than

formulaic conclusions and are more than bare assertions. While discovery may show

that Malkin did not engage in retaliatory conduct, at this early stage of the litigation

Plaintiff has pled sufficient facts to proceed against her.

       Accordingly, the Court will deny Malkin’s motion to dismiss.

IV.    CONCLUSION

       Based upon the above discussion, the Court will deny Defendant Amy Malkin’s

motion to dismiss.

       An appropriate Order will be entered.




                                              6
